DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 2, 4, 5, 7, 8, 12-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al. (US 11,284,258 B1).
	Regarding claim 1, Wei teaches a method of commissioning a household appliance (computing device figs. 1-3. 6, 8, 9-11) , the method comprising: receiving, on a remote user interface device, a request to add the appliance to a user account; transmitting the request to add the appliance to the user account from the remote user interface device to a server (fig. 2, col. 4, line 64-col. 5, line 19, Col. 8, lines 10-37, where the remote device can be a mobile device 250 of the user, such as a smartphone. The mobile device 250 can execute a mobile application to communicate with the backend system of the service provider based on a user login on the mobile application to the user account…the mobile application reads the encoded data and sends barcode data 254 to the server 260…the server 260 receives the barcode data 254 and the identifier 238 of the user account and associates 212 the computing device 210 with the user account.); providing a soft access point having a known service set identifier format (col. 9, 1-10, col. 9, lines 54-64, where the server sends a set-up command to the smart hub. In response, the smart hub sets up the provisioning access point. Col. 13, lines 9-11, an SSID having specific data structure); receiving, on the household appliance, a signal from a user input (figs 3, 10, col. 9, lines 18-25, 16, lines 58-64, the computing device  determines a trigger event, such as a power on for the first time or a time-based trigger); scanning, with the household appliance, for the known service set identifier format in response to receiving the signal from the user input; connecting the household appliance to the soft access point having the known service set identifier format (fig. 10. Col. 10, lines 1-6, the computing device 310 performs a scan and identifies the temporary computer network. At that point, the computing device 310 presents the SSID and the credential 315 to the provisioning access point 350 and authentication is performed. Upon completion of the authentication, a Wi-Fi connection 318 is established between the computing device 310 and the provisioning access point 350); sending a device identifier and passphrase from the household appliance to the server via the soft access point ; validating the device identifier and passphrase on the server; generating an account token by the server after validating the device identifier and passphrase; sending the account token from the server to the appliance via the soft access point (See fig. 4, where smart hub 400 includes provisioning AP, home AP and router, and fig. 5, the smart hub can provide CA and RADIUS functionalities. In particular, in a first example, a smart hub 500 include a RADIUS server 502 and a CA 504, in addition to any other network access device as described in connection with FIG. 4. Col. 10, lines 3-6, where the computing device presents the SSID and credential to the provisioning access point. figs. 3, 10, 11, col. 10, lines 27-60, the smart hub 320 generates a credential specific to the computing device 310 and usable to connect to the secure computer network 370 (illustrated as a secure network credential 326). The smart hub 320 sends the relevant connection data, including the secure network credential 326 to the computing device 310 via the provisioning access point 350); and connecting the appliance to the server using the account token and associating the appliance with the user account (figs. 4, 5, where smart hub 400  includes provisioning AP, home AP and router, and can provide CA and RADIUS functionalities. Figs. 3, 10, 11, col. 10, lines 44-45, The computing device 310 receives the relevant connection data and connects to the home access point 330 accordingly).
 	Regarding claim 2, Wei teaches the method of claim 1, further comprising sending a command to enable soft access point from the server to at least one existing appliance on the user account (col. 6, lines 26-29, the smart hub can be implemented as a soft hub executed by a second computing device of the user already on the secure network), wherein the step of providing the soft access point comprises providing the soft access point with the known service set identifier format on the existing appliance (col. 9, 1-10, col. 9, lines 46-64, where the server sends a set-up command to the smart hub. Where the set-up command includes the SSID and the credential. In response, the smart hub sets up the provisioning access point).
 	Regarding claim 4, Wei teaches the method of claim 1, wherein connecting the household appliance to the soft access point having the known service set identifier format comprises establishing a TLS connection (col. 15, lines 56-62, if the computing device supports IoT constrained application protocol (CoAP) over datagram transport layer security (DTLS), the smart hub can exchange the DTLS credentials (pre-shared symmetric keys or ECC public keys) with the computing device to complete the CoAP network key deployment).
 	Regarding claim 5, Wei teaches the method of claim 4, further comprising sending and receiving device certificates via the TLS connection and verifying the device certificates before sending the device identifier and passphrase  (col. 15, lines 56-62, Fig. 5, Col. 9, lines 29-30, the credential 315 includes a passphrase and/or a certificate. Col. 11, lines 54-56, the smart hub can provide certificate authority (CA) and RADIUS functionalities. Col. 12, lines 18-23, 50-57).
 	Regarding claim 7, Wei teaches the method of claim 1, wherein the step of sending the account token from the server to the appliance via the soft access point comprises sending the account token from the server to the soft access point and sending the account token and a network credential to the appliance from the soft access point (figs. 4, 5, where smart hub 400  includes provisioning AP, home AP and router, and can provide CA and RADIUS functionalities. Figs. 3, 10, 11, col. 10, lines 27-60, the smart hub 320 generates a credential specific to the computing device 310 and usable to connect to the secure computer network 370 (illustrated as a secure network credential 326). The smart hub 320 sends the relevant connection data, including the secure network credential 326 to the computing device 310 via the provisioning access point 350).
 	Regarding claim 8, Wei teaches the method of claim 7, further comprising disconnecting from the soft access point after receiving the network credential and connecting to a network using the network credential (col. 10, lines 38-43, the smart hub 320 terminates the provisioning access point. The termination event can be the  transmission of the relevant connection data, a detection that the computing device 310 disconnected from the temporary computer network, and/or a detection that the computing device 310 connected to the secure computer network 370). 
 	Regarding claims 12 and 13, Wei teaches a household appliance (computing device figs. 1-3. 6, 8, 9-11) comprising: a cabinet; a user input positioned on an exterior of the cabinet; and a controller configured to: receive a signal from the user input (fig. 10, col. 16, lines 58-64, the computing device  determines a trigger event, such as a power on for the first time or a time-based trigger); scan for a known service set identifier format in response to receiving the signal from the user input; connect to a soft access point having the known service set identifier format (fig. 10. Col. 10, lines 1-6, the computing device 310 performs a scan and identifies the temporary computer network. At that point, the computing device 310 presents the SSID and the credential 315 to the provisioning access point 350 and authentication is performed. Upon completion of the authentication, a Wi-Fi connection 318 is established between the computing device 310 and the provisioning access point 350. Col. 13, lines 9-11, an SSID having specific data structure); send, via the soft access point, a device identifier and passphrase; receive, via the soft access point, an account token; wherein the controller is further configured to receive a network credential via the soft access point (See fig. 4, where smart hub 400 includes provisioning AP, home AP and router, and fig. 5, the smart hub can provide CA and RADIUS functionalities. In particular, in a first example, a smart hub 500 include a RADIUS server 502 and a CA 504, in addition to any other network access device as described in connection with FIG. 4. Col. 10, lines 3-6, where the computing device presents the SSID and credential to the provisioning access point. figs. 3, 10, 11, col. 10, lines 27-60, the smart hub 320 generates a credential specific to the computing device 310 and usable to connect to the secure computer network 370 (illustrated as a secure network credential 326). The smart hub 320 sends the relevant connection data, including the secure network credential 326 to the computing device 310 via the provisioning access point 350); and connect to a server using the account token (figs. 4, 5, where smart hub 400  includes provisioning AP, home AP and router, and can provide CA and RADIUS functionalities. Figs. 3, 10, 11, col. 10, lines 44-45, The computing device 310 receives the relevant connection data and connects to the home access point 330 accordingly).
 	Regarding claim 14, Wei teaches the household appliance of claim 13, wherein the controller is further configured to disconnect from the soft access point after receiving the network credential and to connect to a network using the network credential (col. 10, lines 38-43, the smart hub 320 terminates the provisioning access point. The termination event can be the  transmission of the relevant connection data, a detection that the computing device 310 disconnected from the temporary computer network, and/or a detection that the computing device 310 connected to the secure computer network 370). 
 	Regarding claim 15, Wei teaches the household appliance of claim 12, wherein the soft access point is provided on a second household appliance ((col. 6, lines 26-29, the smart hub can be implemented as a soft hub executed by a second computing device of the user already on the secure network). 
Regarding claim 17, Wei teaches the household appliance of claim 12, wherein the controller is configured to connect to the soft access point using a TLS connection (col. 15, lines 56-62, if the computing device supports IoT constrained application protocol (CoAP) over datagram transport layer security (DTLS), the smart hub can exchange the DTLS credentials (pre-shared symmetric keys or ECC public keys) with the computing device to complete the CoAP network key deployment).
 	Regarding claim 18, Wei teaches the household appliance of claim 17, wherein the controller is further configured to verify a device certificate from the soft access point prior to sending the device identifier and passphrase (col. 15, lines 56-62, Fig. 5, Col. 9, lines 29-30, the credential 315 includes a passphrase and/or a certificate. Col. 11, lines 54-56, the smart hub can provide certificate authority (CA) and RADIUS functionalities. Col. 12, lines 18-23, 50-57).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	Claim 3, 6, 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wei.
	Regarding claim 3, Wei teaches the method of claim 1.
Wei does not explicitly teach further comprising sending a command to enable soft access point from the server to the remote user interface device, wherein the step of providing the soft access point comprises providing the soft access point with the known service set identifier format on the remote user interface device
However, Wei teaches comprising sending a command to enable soft access point from the server to smart hub device, wherein the step of providing the soft access point comprises providing the soft access point with the known service set identifier format on the smart hub device (col. 9, 1-10, col. 9, lines 46-64, where the server sends a set-up command to the smart hub. Where the set-up command includes the SSID and the credential. In response, the smart hub sets up the provisioning access point). Wei further teaches the smart the smart hub can be implemented as a soft hub executed by a second computing device of the user already on the secure network (col. 6, lines 26-29, Col. 8, lines 10-37, Where the remote device can be a mobile device 250 of the user, such as a smartphone).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement a soft hub on the remote user interface device in the system of Wei to further improve industrial applicability.
 	Regarding claim 6, Wei teaches he method of claim 1.
	Wei does not explicitly teach sending the account token from the server to the remote user interface device.
	However, Wei teaches sending the account token from the server to smart hub device, where the smart the smart hub can be implemented as a soft hub executed by a second computing device of the user already on the secure network (col. 6, lines 26-29, figs. 3, 10, 11, col. 10, lines 27-60. Col. 8, lines 10-37, Where the remote device can be a mobile device 250 of the user, such as a smartphone).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement a soft hub on the remote user interface device in the system of Wei to further improve industrial applicability.
Regarding claim 9, Wei teaches the method of claim 7, further comprising sending a command to enable soft access point from the server to at least one existing appliance on the user account, wherein the step of providing the soft access point comprises providing the soft access point having the known service set identifier format on the existing appliance (col. 6, lines 26-29, the smart hub can be implemented as a soft hub executed by a second computing device of the user already on the secure network. Col. 9, 1-10, col. 9, lines 46-64, where the server sends a set-up command to the smart hub. Where the set-up command includes the SSID and the credential. In response, the smart hub sets up the provisioning access point).
Wei does not explicitly teach sending a command to disable soft access point from the server to the at least one existing appliance on the user account after connecting the appliance to the server using the account token.  
However, Wei teaches smart hub disabling soft access point to the at least one existing appliance on the user account after connecting the appliance to the server using the account token (col. 10, lines 38-43, the smart hub 320 terminates the provisioning access point. The termination event can be the  transmission of the relevant connection data, a detection that the computing device 310 disconnected from the temporary computer network, and/or a detection that the computing device 310 connected to the secure computer network 370). Wei further teaches the server sends a set-up command to the smart hub to set up a provisioning access point. 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to disable the soft access point to the at least one existing appliance on the user account after connecting the appliance to the server using the account token based on receiving a command from the server in the system of Wei. The motivation for doing this is a matter of design choice.
Regarding claim 10, Wei teaches the method of claim 7.
Wei does not explicitly teach further comprising sending a command to enable soft access point from the server to the remote user interface device, wherein the step of providing the soft access point comprises providing the soft access point having the
 known service set identifier format on the remote user interface device, and further comprising sending a command to disable soft access point from the server to the remote user interface device after connecting the appliance to the server using the account token.
However, Wei teaches sending a command to enable soft access point from the server to at least one existing appliance on the user account, wherein the step of providing the soft access point comprises providing the soft access point having the known service set identifier format on the existing appliance (Col. 9, 1-10, col. 9, lines 46-64, where the server sends a set-up command to the smart hub. Where the set-up command includes the SSID and the credential. In response, the smart hub sets up the provisioning access point), where the smart the smart hub can be implemented as a soft hub executed by a second computing device of the user already on the secure network (col. 6, lines 26-29, figs. 3, 10, 11, col. 10, lines 27-60. Col. 8, lines 10-37, Where the remote device can be a mobile device 250 of the user, such as a smartphone); smart hub disabling soft access point to the at least one existing appliance on the user account after connecting the appliance to the server using the account token (col. 10, lines 38-43, the smart hub 320 terminates the provisioning access point. The termination event can be the  transmission of the relevant connection data, a detection that the computing device 310 disconnected from the temporary computer network, and/or a detection that the computing device 310 connected to the secure computer network 370). Wei further teaches the server sends a set-up command to the smart hub to set up a provisioning access point. 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, implement the smart hub on the remote user interface device, and to send a command to enable soft access point from the server to the remote user interface device, and to send a command to disable soft access point from the server to the remote user interface device after connecting the appliance to the server using the account token in the system of Wei to further improve industrial applicability.
 	Regarding claim 11, Wei teaches the method of claim 1, wherein the household appliance is one of a plurality of household appliances (fig. 1).
Wei does not explicitly each household appliance of the plurality of household appliances is commissioned at the same time as every other household appliance of the plurality of household appliances.
However, Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to commission/provision all household appliances of the plurality of household appliances at the same time in the system of Wei. The motivation for doing this is a matter of design choice.
 	Regarding claim 16, Wei teaches the household appliance of claim 12, wherein the soft access point is provided on remote user interface device.
	Wei does not explicitly teach wherein the soft access point is provided on remote user interface device.
 	However, Wei teaches the soft access point is provided on a smart hub, where the smart the smart hub can be implemented as a soft hub executed by a second computing device of the user already on the secure network (col. 6, lines 26-29, figs. 3, 10, 11, col. 10, lines 27-60. Col. 8, lines 10-37, Where the remote device can be a mobile device 250 of the user, such as a smartphone).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement a soft hub on the remote user interface device in the system of Wei to further improve industrial applicability.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477